DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 1/5/2021 has been entered. Claim 1 has been canceled. Newly added 
claims 2-21 are presented for examination. The information disclosure statement filed on 3/5/2021 has been entered. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-4, 12 and 20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Paul et al. (Paul et al. – 2015/0288285; herein after referred to as “Paul”).
Regarding claim 2, Paul discloses a method of operating an electronic device, the method comprising: 
outputting a current based on a supply voltage (Paul; figure 1A, 1B, 2, 4 – outputting a current based on input voltage Vin); 
L from zero to a peak value over a first time interval); and 
decreasing the intensity of the current, from the increased intensity to zero, by alternately repeating a second increase of the intensity of the current and a second decrease of the intensity of the current, in a second time interval (Paul; figure 1A, 1B, 2, 4 – outputting a current based on input voltage Vin; figure 4 – gradually increasing the current IL from the peak value to zero over a second time interval).  
Regarding claim 3, Paul discloses the method of claim 2, wherein an amount by which the intensity of the current increases during the first increase is greater than an amount by which the intensity of the current decreases during the first decrease, and wherein an amount by which the intensity of the current increases during the second increase is less than an amount by which the intensity of the current decreases during the second decrease (Paul; figure 1A, 1B, 2, 4 – outputting a current based on input voltage Vin; figure 4 – gradually increasing the current IL from zero to a peak value over a first time interval, gradually increasing the current IL from the peak value to zero over a second time interval, the stepping increase/decrease or decrease/increase over the first and second time intervals as shown would embrace the claim limitations).  
Regarding claim 4, Paul discloses the method of claim 2, wherein the second time interval immediately follows the first time interval, and wherein the first time interval and the second time interval are alternately repeated (Paul; figure 1A, 1B, 2, 4 – outputting a current L from zero to a peak value over a first time interval, gradually increasing the current IL from the peak value to zero over a second time interval, the stepping increase/decrease or decrease/increase over the first and second time intervals as shown would embrace the claim limitations).  	
Regarding claim 12, Paul discloses a method of operating an electronic device, the method comprising: 
generating, by a driver, a plurality of driving signals based on data and a control signal (Paul; figure 1A, 1B, 2, 4 – outputting a current based on input voltage Vin; figure 4 – gradually increasing the current IL from zero to a peak value over a first time interval, gradually increasing the current IL from the peak value to zero over a second time interval, the stepping increase/decrease or decrease/increase over the first and second time intervals as shown would embrace the claim limitations, controller 5 with control signal); 
providing, by a plurality of switches, paths for outputting a current in response to the plurality of driving signals (Paul; figure 1A, 1B, 2, 4, par. 0022,  0023– switch circuits, outputting a current based on input voltage Vin; figure 4 – gradually increasing the current IL from zero to a peak value over a first time interval, gradually increasing the current IL from the peak value to zero over a second time interval, the stepping increase/decrease or decrease/increase over the first and second time intervals as shown would embrace the claim limitations, controller 5 with control signal; ); and performing, by an inductive element, wireless communication corresponding to the data with an external device by receiving the current from the switches and generating an output signal based on the current, wherein the driver varies a level of the current corresponding to values of the data, and wherein the driver generates the plurality of driving signals such that a first increase of an intensity of the current and a first 
Regarding claim 20,  Paul discloses the method of claim 12, further comprising: measuring, by a voltage meter, a level of a supply voltage received by the switches; and generating, by a driving controller, the control signal based on the level measured by the voltage meter (Paul; figure 1A, 1B, 2, 4 – outputting a current based on input voltage Vin; figure 4 – gradually increasing the current IL from zero to a peak value over a first time interval, gradually increasing the current IL from the peak value to zero over a second time interval, the stepping increase/decrease or decrease/increase over the first and second time intervals as shown would embrace the claim limitations; Fig. 1A, par. 0018 – feedback of the output voltage for closed loop control algorithm, which measures voltage level coming out from the switches as shown).  

Allowable Subject Matter
	Claim 21 is allowed. 

Claims 5-11 and 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose: 

ii. the method of claim 2, wherein the first time interval includes a third time interval and a fourth time interval, and wherein the electronic device comprises a transmission circuit that: decreases the intensity of the current, in the third time interval, in response to the intensity of the current being equal to or greater than a first reference value, the first reference value being equal to or less than the target value; and increases the intensity of the current, in the fourth time interval, in response to the intensity of the current being equal to or less than a second reference value, the second reference value being less than the first reference value (claim 6, claim 7 depends on claim 6).  
iii. the method of claim 2, wherein the electronic device comprises a transmission circuit that adjusts a duty ratio of a first time length for the first increase to a second time length for the first decrease (claim 8, claims 9 and 10 depend on claim 8).  
iv. the method of claim 2, wherein the electronic device comprises an inductive element that generates a wireless communication signal based on the current, and wherein the electronic device further comprises a transmission circuit that: limits the intensity of the current to the target value based on a voltage value of the supply voltage divided by a resistance value of a resistance component of the inductive element being greater than the target value; and refrains from limiting the intensity of the current based on the voltage value of the supply voltage divided by the resistance value of the resistance component of the inductive element being equal to or less than the target value (claim 11).  

vi. the method of claim 12, wherein the switches comprise: a first switch including a first end connected to a first driving voltage and a second end connected to a first end of the inductive element; a second switch including a first end connected to the first driving voltage and a second end connected to a second end of the inductive element; a third switch including a first end connected to the first end of the inductive element and a second end connected to a second driving voltage; and a fourth switch including a first end connected to the second end of the inductive element and a second end connected to the second driving voltage (claim 14, claim 15 depends on claim 14).  
vi. the method of claim 12, further comprising: sensing, by a current sensor, the level of the current provided to the inductive element; and generating, by a driving controller, the control signal based on the sensed level (claim 16, claims 17-19 depends on claim 16).  
 	vii. a method of operating an electronic device, the method comprising: adjusting an intensity of a current such that the intensity of the current does not exceed a target value and providing the current to an inductive element of the electronic device; increasing the intensity of the current from zero to a first reference value that is equal to or less than the target value in a first time interval; decreasing the intensity of the current to a second reference value that is less than the first reference value in a second time interval in response to the intensity of the current 

Remarks
	New grounds of rejection have been established for newly submitted claims 2-4, 12 and 20. Claims 5-11, 13-19 have been objected and 21 has been allowed. 
This Office Action has been made Final. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396.  The examiner can normally be reached on 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THIEN M LE/Primary Examiner, Art Unit 2887